Case: 21-60689    Document: 00516426750          Page: 1     Date Filed: 08/10/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2022
                                  No. 21-60689                           Lyle W. Cayce
                                                                              Clerk

   Dennis Nelson; Kathy Nelson,

                                                           Plaintiffs—Appellants,

                                      versus

   C. R. Bard, Incorporated; Bard Peripheral Vascular,
   Incorporated,

                                                         Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:19-CV-135


   Before Higginson, Willett, and Ho, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         In this products liability case, plaintiffs, Dennis Nelson and his wife,
   Kathy Nelson (“the Nelsons”) sued defendants, C.R. Bard, Inc. and Bard
   Peripheral Vascular, Inc. (“Bard”), due to complications Dennis Nelson
   experienced after implantation of a filter used as a medical device. The
   Nelsons now appeal the district court’s grant of summary judgment to Bard
   on their failure to warn and design defect claims. We AFFIRM.
Case: 21-60689       Document: 00516426750             Page: 2      Date Filed: 08/10/2022




                                        No. 21-60689


                                              I.
                                             A.
          The Nelsons brought this product liability action after Dennis Nelson
   experienced complications following the implantation of an inferior vena
   cava filter, called the Recovery IVC Filter (the “Filter”). Generally, such
   filters are placed inside the body in an effort to prevent blood clots from
   reaching critical organs such as the heart, lungs, or brain. The Filter, a
   “venous interruption device[] designed to prevent pulmonary embolism,” is
   designed, manufactured, marketed, and sold by Bard. It was approved by the
   FDA as an optional retrievable filter in 2003 and could thus be used
   permanently or temporarily. 1
          Each Filter comes with an Information for Use pamphlet (“IFU”)
   that sets forth various pieces of information, including warnings, precautions,
   and instructions. Under the bolded “Warnings” heading, the IFU read, in
   relevant part:
          8. Filter fracture is a known complication of vena cava filters.
          There have been reports of embolization of vena cava filter
          fragments resulting in retrieval of the fragment using
          endovascular and/or surgical techniques. Most cases of filter
          fracture, however, have been reported without any adverse
          clinical sequelae.
          9. Movement or migration of the filter is a known complication
          of vena cava filters. This may be caused by placement in IVCs
          with diameters exceeding the appropriate labeled dimensions
          specified in the IFU. Migration of filters to the heart or lungs
          have been reported in association with improper deployment,


          1
            Though the parties appear to dispute whether the Filter was intended to be used
   on a permanent or temporary basis when implanted in Dennis Nelson, neither party
   provides a record cite directly supporting their position.




                                              2
Case: 21-60689         Document: 00516426750      Page: 3   Date Filed: 08/10/2022




                                   No. 21-60689


          deployment into clots and/or dislodgment due to large clot
          burdens.
   (emphasis added). The IFU also contained a section titled “Potential
   Complications,” and this section included the following information (bold at
   end in original):
          Procedures requiring perculaneous interventional techniques
          should not be attempted by physicians unfamiliar with the
          possible complications. Complications may occur at any time
          during or after the procedure.
          Possible complications include, but are not limited to, the
          following:
              • Movement or migration of the filter is a known
                complication of vena cava filters. This may be caused by
                placement in IVCs with diameters exceeding the
                appropriate labeled dimensions specified in the IFU.
                Migration of filters to the heart or lungs have also been
                reported in association with improper deployment,
                deployment into clots and/or dislodgment due to large
                clot burdens.
              • Filter fracture is a known complication of vena cava
                filters. There have been reports of embolization of vena
                cava filter fragments resulting in retrieval of the
                fragment using endovascular and/or surgical
                techniques. Most cases of filter fracture, however, have
                been reported without any adverse clinical sequelae.
              • Perforation or other acute or chronic damage of the
                IVC wall.
              • Acute or recurrent pulmonary embolism. This has been
                reported despite filter usage. It is not known if thrombi
                passed through the filter, or originated from superior or
                collateral vessels.
              • Caval thrombosis/occlusion.




                                         3
Case: 21-60689     Document: 00516426750           Page: 4   Date Filed: 08/10/2022




                                    No. 21-60689


             • Extravasation of contrast material at time of
               venacavogram.
             • Air embolism.
             • Hemaloma or nerve injury at the puncture site or
               subsequent retrieval site.
             • Hemorrhage.
             • Restriction of blood blow.
             • Occlusion of small vessels.
             • Distal embolization.
             • Infection.
             • Intimal tear.
             • Stenosis at implant site.
          All these above complications have been associated with
          serious adverse events such as medical intervention and/or
          death. The risk/benefit ratio of any of these complications
          should be weighed against the inherent risk/benefit ratio
          for a patient who is at risk of pulmonary embolism without
          intervention.
   The Filter was restricted to sale “by or on the order of a physician.”
          As early as May 2004, Bard internal emails referencing the Filter
   began to note that there were complications associated with it. Then, on
   December 17, 2004, Bard’s medical director issued an internal document
   titled “Health Hazard Evaluation” concerning a consultant’s report on the
   Filter. The internal Bard document stated, in part:
          An analysis of reporting rates of serious adverse events for all
          inferior vena cava filters, as determined by analysis of the
          MAUDE and IMS databases by a consultant, revealed that
          reporting rates for Recovery are significantly higher than other
          filters. However, these databases are subject to known,




                                         4
Case: 21-60689     Document: 00516426750            Page: 5     Date Filed: 08/10/2022




                                     No. 21-60689


         significant biases that make calculation or comparison of
         incidence rates among products unreliable and inadvisable . . . .
         Nevertheless, the number of reported complaints, and the size
         of the differences between Recovery and other filters, warrant
         further investigation.
   The document continued:
         Reports of death, filter migration (movement), IVC
         perforation, and filter fracture associated with Recovery filter
         were seen in the MAUDE database at reporting rates that
         were 4.6, 4.4, 4.1, and 5.3 higher, respectively, than reporting
         rates for all other filters. These differences were all statistically
         significant. Recovery’s reporting rates for all adverse events,
         filter fracture, filter migration, and filter migration deaths were
         found to be significantly higher than those for other removable
         filters.
         On May 16, 2005, Dr. Daniel DeVun implanted Dennis Nelson with a
   Filter. Dr. DeVun performed this procedure as a prophylactic measure to
   prevent deep venous thrombosis and pulmonary embolism prior to Dennis
   Nelson’s temporary cessation of anticoagulation medication in anticipation
   of a liver transplant. Medical imaging taken fourteen years later in 2019
   revealed that the Filter had fractured. Some of the struts of the Filter had
   penetrated through the inferior vena cava wall, and some migrated to other
   parts of Nelson’s body. Nelson underwent three surgical procedures to
   remove the Filter and its fragments. Though the procedures were partially
   successful, one fragment remains in Nelson’s pulmonary artery.
                                          B.
         In September of 2017, the Nelsons brought a product liability action
   against Bard, as a part of a multidistrict litigation suit. The case was
   transferred to the Southern District of Mississippi in September of 2019. In
   March of 2021, both the Nelsons and Bard filed motions for summary




                                          5
Case: 21-60689         Document: 00516426750              Page: 6       Date Filed: 08/10/2022




                                          No. 21-60689


   judgment. Thereafter, the district court held a hearing on the dueling
   motions.
           On August 6, 2021, the district court granted Bard’s motion for
   summary judgment. It first addressed the Nelsons’ failure to warn and design
   defect claims under the Mississippi Products Liability Act (MPLA). The
   court held that the IFU “expressly warned” the treating physician of the
   “very complications” that Nelson ultimately suffered; thus, the warnings
   were adequate as a matter of law. The district court also addressed Plaintiffs’
   theory that the warning was inadequate “because the IFU did not list the
   comparative rates of occurrence of complications relative to a predecessor
   Bard device and other IVC filters,” and held that it had no merit. The court
   reasoned that Mississippi law does not support the conclusion that a failure
   to provide comparative-risk information renders a warning inadequate and
   that requiring comparative risk information to be included would be a
   problematic slippery slope.
           On the design defect claim, the district court held that even though
   the Nelsons’ expert, Dr. McMeeking, had testified to a design defect, the
   Nelsons had nevertheless “failed to adduce sufficient evidence to create [a]
   jury question on the issue of causation in fact,” since “[t]here is no testimony
   or evidence cited by the Plaintiff that ties the specific design defect identified
   by Dr. McMeeking to the damages for which Plaintiffs seek recovery.”
   Alternatively, the district court held that the Nelsons had failed to raise a
   genuine issue of material fact as to a feasible design alternative under
   Mississippi law. 2 The Nelsons appealed.




           2
              It is notable that the Nelsons originally raised numerous other claims, including,
   inter alia, negligent misrepresentation and fraudulent concealment. It appears that the
   Nelsons agreed, however, that these claims were “subsumed” in their MPLA failure to




                                                6
Case: 21-60689         Document: 00516426750               Page: 7      Date Filed: 08/10/2022




                                          No. 21-60689


                                                II.
           We review a grant of summary judgment de novo. Doe v. United States,
   831 F.3d 309, 317 (5th Cir. 2016). Summary judgment should be granted “if
   the movant shows that there is no genuine dispute as to any material fact and
   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). When weighing the evidence at summary judgment, all factual
   inferences are viewed in the light most favorable to the party opposing the
   motion. Baker v. Am. Airlines, Inc., 430 F.3d 750, 753 (5th Cir. 2005).
           In diversity jurisdiction actions, the substantive law of the state in
   which the district court hearing the action sits controls. Erie R.R. v.
   Thompkins, 304 U.S. 64, 78 (1938); Capital City Ins. Co. v. Hurst, 632 F.3d
   898, 902 (5th Cir. 2011). Both parties agree that Mississippi law controls this
   case. Under Mississippi law, the Mississippi Product Liability Act (MPLA)
   “applies ‘in any action for damages caused by a product,’” including actions
   asserting failure to warn and design defect claims. Elliott v. El Paso Corp., 181
   So. 3d 263, 268 (Miss. 2015) (quoting MISS. CODE ANN. § 11-1-63).
                                                III.
                                                A.
           “In a failure-to-warn case, a plaintiff must show by the preponderance
   of the evidence that the product was defective because it failed to contain
   adequate warnings or instructions, the defective condition rendered the
   product unreasonably dangerous to the user or consumer, and the defective
   and unreasonably dangerous condition of the product proximately caused the




   warn and design defect claims; regardless, the Nelsons raise no issue relating to the district
   court’s resolution of them.




                                                 7
Case: 21-60689     Document: 00516426750           Page: 8   Date Filed: 08/10/2022




                                    No. 21-60689


   damages for which recovery is sought.” Id. at 273 (cleaned up). The MPLA
   describes adequate warnings or instructions as follows:
          (i) In any action alleging that a product is defective because it
          failed to contain adequate warnings or instructions pursuant to
          paragraph (a)(i)2 of this section, the manufacturer, designer or
          seller shall not be liable if the claimant does not prove by the
          preponderance of the evidence that at the time the product left
          the control of the manufacturer, designer or seller, the
          manufacturer, designer or seller knew or in light of reasonably
          available knowledge should have known about the danger that
          caused the damage for which recovery is sought and that the
          ordinary user or consumer would not realize its dangerous
          condition.
          (ii) An adequate product warning or instruction is one that a
          reasonably prudent person in the same or similar
          circumstances would have provided with respect to the danger
          and that communicates sufficient information on the dangers
          and safe use of the product, taking into account the
          characteristics of, and the ordinary knowledge common to an
          ordinary consumer who purchases the product; or in the case
          of a prescription drug, medical device or other product that is
          intended to be used only under the supervision of a physician
          or other licensed professional person, taking into account the
          characteristics of, and the ordinary knowledge common to, a
          physician or other licensed professional who prescribes the
          drug, device or other product.
   MISS. CODE ANN. § 11-1-63(c). Because the district court granted
   summary judgment for Bard on the failure to warn claim, we must decide
   whether the Nelsons are able to show a genuine dispute of material fact so
   that the claim should have gone to the jury.
          We begin by addressing the district court’s holding that the warnings
   were adequate as a matter of law. “An adequate warning is one reasonable
   under the circumstances.” Janssen Pharmaceutica, Inc. v. Bailey, 878 So. 2d




                                         8
Case: 21-60689      Document: 00516426750          Page: 9    Date Filed: 08/10/2022




                                    No. 21-60689


   31, 55 (Miss. 2004). “To be reasonable, the warning should neither
   understate nor overstate the known risks associated with the use of a
   particular product.” Id. at 58 (quoting Thomas v. Hoffman-Laroche, Inc., 949
   F.2d 806, 815 (5th Cir. 1992)). Ordinarily, the adequacy of a warning is a
   factual matter that will be determined by the trier of fact. Union Carbide Corp.
   v. Nix, 142 So. 3d 374, 389 (Miss. 2014).
          Here, the district court held that the IFU “expressly warned” the
   treating physician of the “very complications” that Dennis Nelson
   ultimately suffered; thus, the warnings were adequate as a matter of law.
   Indeed, the IFU in its bolded “Warnings” explicitly warns of fracture and
   migration as “known complication[s],” the very complications that allegedly
   caused Nelson’s injuries.
          This Court has previously confirmed that “[i]n Mississippi, a warning
   may be held adequate as a matter of law where the adverse effect was one that
   the manufacturer specifically warned against.” Austin v. Will-Burt Co., 361
   F.3d 862, 868 (5th Cir. 2004); see also Williams v. Manitowoc Cranes, L.L.C.,
   898 F.3d 607, 616 (5th Cir. 2018) (same). In Austin, a television news van’s
   telescoping mast “became entangled with the power lines, sending 8,000
   volts through the mast and electrifying the van,” and an employee touched
   the van leading to “a fatal electric shock.” 361 F.3d at 864. This Court held
   that the “warnings on the mast clearly connected contact with power lines
   and risk of death” and, thus, they were adequate. Id. at 868-69. This Court
   affirmed the district court’s grant of summary judgment to defendants. Id. at
   864.
          Instructively, in Williams v. Manitowoc Cranes, the dispute over the
   adequacy of the warning “center[ed] on whether Manitowoc needed to warn
   operators about the specific hazard that counterweights could fall during a tip-
   over.” 898 F.3d at 616. Manitowoc argued that warning about the general




                                          9
Case: 21-60689     Document: 00516426750          Page: 10   Date Filed: 08/10/2022




                                   No. 21-60689


   hazards of tipping over, combined with instructions about how to avoid a tip-
   over, constituted adequate warning. Id. This Court disagreed, holding that
   the jury had an adequate basis for finding the warning inadequate and finding
   that a reasonably prudent person “would have informed crane operators
   about the unique danger posed by falling counterweights.” Id. at 617. The
   Court explained:
          Manitowoc[] . . . failed to warn about the specific “adverse
          effect” of a counterweight falling, crushing the operator cab,
          and ejecting the operator from the cab. The . . . [manual]
          provided no guidance about precautions for avoiding the falling
          counterweight hazard. Instead, it discussed only in broad terms
          the harms that could result from a tip-over.
          We cannot conclude as a matter of law that Manitowoc
          adequately warned crane operators about the falling
          counterweight danger.
   Id. at 617. In between these confirming decisions from our Court, the
   Mississippi Supreme Court itself issued the decision Johnson & Johnson v.
   Fortenberry, 234 So. 3d 381 (Miss. 2017). The Court explained that the label
   at issue “warned physicians that tardive dyskinesia might develop in patients
   treated with antipsychotic drugs” and additionally “warned that whether
   antipsychotic drug products differ in their potential to cause tardive
   dyskinesia was unknown.” Id. at 393. The Court therefore held that the label
   warned the treating doctor “specifically of the danger of tardive dyskinesia
   in no uncertain terms and was sufficiently adequate as a matter of law.” Id.
          Taken together, these cases support the district court’s holding that
   the IFU warnings were adequate as a matter of law. As in Fortenberry and
   Austin, and unlike in Williams, where the defendants failed to specifically
   address the hazard of falling counterweights, the IFU warned of the exact
   complications that allegedly caused Dennis Nelson’s injuries. Nor did it do
   so in uncertain terms: the IFU emphasized that fracture and migration are




                                        10
Case: 21-60689        Document: 00516426750                Page: 11        Date Filed: 08/10/2022




                                           No. 21-60689


   “known complication[s].” The Nelsons do not persuasively argue that there
   were any specific complications of the Filter that the IFU failed to warn of. 3
           Instead, the Nelsons primarily argue that the warning was inadequate
   because Bard failed to disclose comparative rates of risk associated with
   other, similar filters. The district court noted the problematic policy
   concerns that would follow potential liability for failure to include comparative
   device risk information in warnings. We do not address policy considerations,
   however perceptive; nor do we conclusively decide as a matter of Mississippi
   law whether a warning, using other language and in other circumstances,
   might be inadequate for failing to include undisclosed same-device
   “dangers” (plural, as in the statute). Cf. Munson v. C.R. Bard, Inc., 561 F.
   Supp. 3d 655 (N.D. Miss. 2021) (statutory analysis of MPLA). 4 Instead, we
   hold only that the district court correctly entered summary judgment here,
   on the Nelsons’ inadequate warning claim because the Nelsons fail to
   discuss, in any meaningful way, the warning language itself.
           Rather than explaining why the text of the warning was inadequate, the
   Nelsons argue to us that Bard concealed and omitted risk data and thereby
   provided “insufficient warning of incidence and seriousness” and,
   specifically, that Bard failed to warn physicians of high complication rates


           3
               The Nelsons spend a portion of the failure to warn section of their brief apparently
   arguing that the IFU warning was inadequate because it lacked information addressing the
   timeline of removal. Bard responds that the Nelsons forfeited this argument by failing to
   raise it in the district court. We agree. Though the Nelsons did discuss “permanent” filters
   in detail before the district court, it was within the context of comparative risk, not in the
   context of language in the IFU. Accordingly, we hold that they have forfeited the
   argument. See Rollins v. Home Depot USA, Inc., 8 F.4th 393, 397-98 (5th Cir. 2021) (holding
   that a plaintiff forfeits an argument “that a fact dispute precluded summary judgment by
   failing to raise it first before the district court”).
           4
             This case was never raised by the Nelsons, but we have benefitted from its
   statutory analysis.




                                                 11
Case: 21-60689         Document: 00516426750                 Page: 12        Date Filed: 08/10/2022




                                            No. 21-60689


   that it was aware of at the time. They argue that the information that was
   concealed was so “egregious” that the “IFU is per se inadequate.” In making
   this concealed-information argument, they rely on internal documents. Yet
   in Fortenberry, the Mississippi Supreme Court explained that failure to warn
   cases must be based upon the warning label itself—its text and language—
   rather than internal documents:
           Taylor’s attempt to prove her failure to warn claims through
           Janssen’s marketing materials and internal documents
           expanded the claim beyond the statutory scope of the Products
           Liability Act. Based on the terms of the Act, enacted in 1993,
           the only pertinent question is whether the prescription drug
           label contained adequate warnings or instructions.
           ...
           The Court does not consider Janssen’s marketing materials or
           internal documents as support of Taylor’s failure to warn claim
           under the Products Liability Act in determining the adequacy
           of the Risperdal label. Taylor’s attempt to support her failure
           to warn claim with Janssen’s marketing materials and internal
           documents improperly expands the statutory scope of her
           claim.
   234 So. 3d at 393 (citations omitted). 5
           Like the plaintiff in Fortenberry, the Nelsons quote from internal Bard
   emails and the 2004 Health Hazard Evaluation to assert that “Bard did not
   set forth its own internal data or information concerning the failure rates of


           5
             It is noteworthy that in Fortenberry itself, the label at issue affirmatively stated that
   “[w]hether antipsychotic drug product differ in their potential to cause Tardive Dyskinesia
   is unknown,” Fortenberry, 234 So. 3d at 389, yet the Court still held, as to the failure to
   warn claim, that comparative risks drawn from internal documents were not pertinent to
   the label’s adequacy. Id. at 393. By contrast, the Court in Fortenberry explicitly affirmed that
   a plaintiff can draw inferences from internal documents when that plaintiff is pursuing a
   negligent misrepresentation claim. Id. at 394.




                                                   12
Case: 21-60689     Document: 00516426750            Page: 13    Date Filed: 08/10/2022




                                     No. 21-60689


   the Recovery filter in the IFU insert provided in the packaging.” Yet the
   Nelsons fail to address the language of the warning itself and how it was
   inadequate, as required by Fortenberry. As noted, Bard’s warning label
   warned in two different locations that Filter fracture and migration were
   “known complication[s].” The Nelsons have thus failed to raise a genuine
   issue of material fact as to their failure to warn claim.
                                          B.
          “In a design-defect claim under the MPLA, the plaintiff must prove,
   by the preponderance of the evidence, that ‘the product was designed in a
   defective manner,’ that ‘[t]he defective condition rendered the product
   unreasonably dangerous to the user or consumer,’ and that ‘[t]he defective
   and unreasonably dangerous condition of the product proximately caused the
   damages for which recovery is sought.’” Elliot, 181 So. 3d at 271 (quoting
   MISS. CODE ANN. § 11-1-63(a)(i)-(iii)). Additionally:
          In any action alleging that a product is defective because of its
          design . . . , the manufacturer, designer or product seller shall
          not be liable if the claimant does not prove by the
          preponderance of the evidence that at the time the product left
          the control of the manufacturer, designer or seller:
          (i) The manufacturer or seller knew, or in light of reasonably
          available knowledge or in the exercise of reasonable care should
          have known, about the danger that caused the damage for
          which recovery is sought; and
          (ii) The product failed to function as expected and there
          existed a feasible design alternative that would have to a
          reasonable probability prevented the harm. A feasible design
          alternative is a design that would have to a reasonable
          probability prevented the harm without impairing the utility,
          usefulness, practicality or desirability of the product to users or
          consumers.
   MISS. CODE ANN. § 11-1-63(f).



                                           13
Case: 21-60689        Document: 00516426750              Page: 14       Date Filed: 08/10/2022




                                          No. 21-60689


           The district court granted summary judgment to Bard on the design
   defect claim, holding that the Nelsons failed to show how the design defect
   they highlighted—“tilting”—caused the fracturing and migration that led to
   the complications experienced by Dennis Nelson. The district court also held
   that the Nelsons failed to show a genuine issue of material fact as to a feasible
   alternative design, because they cited to no testimony explaining that their
   proposed alternative design would have “prevented the harm without
   impairing the utility, usefulness, practicality, or desirability” of the Filter.
   We affirm the district court’s first holding and so do not reach the second.
           Bard argues that the Nelsons’ design defect claim must fail because
   they had no expert testimony on specific causation, i.e., an expert who could
   have testified that a design defect caused the injuries suffered by Dennis
   Nelson. Although no requirement exists that an expert must always connect
   the dots of specific causation, 6 we agree with the district court that the
   Nelsons failed to draw its attention, at the summary judgment stage, to
   evidence that the Filter’s allegedly defective design proximately caused the
   device to fracture and migrate after it had been implanted in Dennis Nelson.
   The district court was explicit about this missing piece:
           [R]egardless of whether Mississippi law requires that causation
           be addressed in terms of general and specific causation, it is an

           6
             Bard relies on Vaughn v. Miss. Baptist Medical Center, 20 So. 3d 645 (Miss. 2009).
   In that case the Mississippi Supreme Court held that “Vaughn’s argument that lay-witness
   testimony can establish the element of proximate cause is without merit” because “[a] lay
   witness cannot render an opinion as to whether the symptoms exhibited by Vaughn were
   associated with infection.” Id. at 654. But the Court expressly limited its holding,
   explaining that although “diagnosing symptoms has been explicitly held by this Court to be
   outside of the realm of a lay person and an activity that requires a medical expert,” “a
   medical expert is not necessary in instances in which a layman can observe and understand
   the negligence as a matter of common sense and practical experience.” Id. at 653-54. Thus,
   while Mississippi law requires expert testimony on specific causation in some cases, it does
   not require such testimony across the board.




                                               14
Case: 21-60689     Document: 00516426750            Page: 15    Date Filed: 08/10/2022




                                     No. 21-60689


          element under the MPLA that a plaintiff show that the
          defective design, which renders the product unreasonably
          dangerous, proximately caused the damages for which
          recovery is sought. See Miss. Code. Ann. § 11-1-63(a)[](iii).
          The Court finds that Plaintiffs have failed to adduce sufficient
          evidence to create [a] jury question on the issue of causation in
          fact. There is no testimony or evidence cited by the Plaintiff
          that ties the specific design defect identified by Dr.
          McMeeking to the damages for which Plaintiffs seek recovery.
          His testimony addresses how the design can cause the filter to
          tilt, but here the issue is fracturing and migration. There is no
          evidence submitted to the Court that ties a design defect to
          these particular issues.
          The Nelsons make broad statements throughout their brief that
   presume a design defect must have caused Dennis Nelson’s complications—
   e.g., “[h]ow could [Nelson] have a retained fragment in his lung absent
   design-induced fracture and migration?”—but actual evidence had to be
   identified to the district court in order to advance beyond the summary
   judgment stage for a design defect claim. See Elliot, 181 So. 3d at 271; Miss.
   Code. Ann. § 11-1-63(a)(iii); Fed. R. Civ. P. 56(a). Although not
   quoted to the district court in the summary judgment proceedings, we
   discern in one excerpt of Dr. McMeeking’s testimony his opinion pointing in
   the direction of causation—where he used a ruler to testify to the “geometric
   effect” that tilt brought about, asserting that “the limb will fracture by fatigue
   that much sooner because of this geometric effect that is associated with
   perforation of the limb through the wall of the IVC.” However, the Nelsons
   failed to direct the district court’s attention to this quote, and so we do not
   consider it here. See Malacara v. Garber, 353 F.3d 393, 405 (5th Cir. 2003)
   (“Rule 56 does not impose upon the district court a duty to sift through the
   record in search of evidence to support a party’s opposition to summary
   judgment.” (citation omitted)); Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455,




                                          15
Case: 21-60689        Document: 00516426750               Page: 16       Date Filed: 08/10/2022




                                          No. 21-60689


   458 (5th Cir. 1998) (“The party opposing summary judgment is required to
   identify specific evidence in the record and to articulate the precise manner
   in which that evidence supports his or her claim.”). 7
                                                IV.
           For the reasons set forth above, we AFFIRM the judgment of the
   district court. All other pending motions are DENIED.




           7
              After choosing not to file a reply brief, the Nelsons brought a binder with several
   tabs to oral argument and filed a post-argument letter. Bard moved to strike the binder and
   letter or allow additional briefing on the matter. The Court has not referenced or examined
   the binder, and it was not entered into the record, so striking it is unnecessary.




                                                16